IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 578 EAL 2017
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
WILLIAM MAYS,                               :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of June, 2018, the Petition for Allowance of Appeal,

Motion for Remand, and Petition for Permission to Amend Already Filed Application for

Allowance of Appeal are DENIED.